Name: Commission Regulation (EC) No 1389/2004 of 30 July 2004 amending, as regards production potential, Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: agricultural activity;  European Union law;  agricultural policy;  cultivation of agricultural land;  production
 Date Published: nan

 31.7.2004 EN Official Journal of the European Union L 255/7 COMMISSION REGULATION (EC) No 1389/2004 of 30 July 2004 amending, as regards production potential, Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 80(b) thereof, Whereas: (1) Commission Regulation (EC) No 1227/2000 (2) postponed to 31 July 2004 the time limit laid down in the first subparagraph of Article 2(3) of Regulation (EC) No 1493/1999 for derogating from Article 2(2). In order to resolve the latest practical difficulties, that time limit should be postponed once again. Applying the various provisions regarding the grant of the derogation imposes a serious and complex administrative burden, particularly as regards checks and penalties. In the interests of sound administration, the date in question should therefore be postponed definitively to 31 July 2005. (2) Regulation (EC) No 1227/2000 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 2(1a) of Regulation (EC) No 1227/2000 is hereby replaced by the following: 1a. The deadline laid down in Article 2(3) of Regulation (EC) No 1493/1999 shall be postponed to 31 July 2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1841/2003 (OJ L 268, 18.10.2003, p. 58).